Citation Nr: 0409626	
Decision Date: 04/14/04    Archive Date: 04/21/04	

DOCKET NO.  02-12 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to an effective date prior to March 16, 2001, for 
the grant of service connection for tinnitus and assignment of a 
10 percent evaluation.

2.  Entitlement to an increased evaluation for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that granted service connection for tinnitus 
and assigned a 10 percent evaluation effective March 16, 2001.  
(The veteran's claims file was subsequently transferred to the 
jurisdiction of the Manchester, New Hampshire, Regional Office.)  
The veteran, who had active service from September 1975 to October 
1979, expressed disagreement with both the evaluation and 
effective date assigned for his tinnitus, and the case was 
referred to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2.  The veteran filed an initial claim for VA benefits on May 8, 
1980, within one year of his separation from service in October 
1979, and during the course of that claims adjudication filed an 
informal claim for service connection for tinnitus.  

3.  The informal claim for service connection for tinnitus 
remained pending and unadjudicated until the March 2002 rating 
decision granted service connection for tinnitus.  

4.  At the time of the veteran's informal claim for service 
connection for tinnitus he had tinnitus that was persistent.  

5.  The Schedule for Rating Disabilities does not provide for an 
evaluation in excess of 10 percent for bilateral tinnitus, and the 
veteran's tinnitus does not present an exceptional or unusual 
disability picture so as to render impractical the application of 
the regular rating schedular standards.


CONCLUSIONS OF LAW

1.  The requirements for an effective date of October 4, 1979, for 
the grant of service connection for tinnitus and assignment of a 
10 percent evaluation have been met.  38 U.S.C.A. §§ 1155, 5101, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 
3.155, 3.159, 3.400, 4.87, Diagnostic Code 6260 (1999 & 2003).

2.  The criteria for an evaluation in excess of 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.87, 
Diagnostic Code 6260 (1999 & 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under the 
laws administered by the VA.  The VCAA also requires the VA to 
assist the claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

However, the record on appeal does not reflect that the veteran 
was notified of the provisions of the VCAA, including the evidence 
necessary to substantiate his claims and the division of 
responsibility between the VA and the veteran for obtaining 
evidence in connection with his current appeal.  This is clearly 
contrary to VA statutes and regulations and the holdings of the 
United States Court of Veterans Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2003), 
Charles v. Principi, 16 Vet. App. 370 (2002) and Pellegrini v. 
Principi, 17 Vet. App. 412 (2004).  However, since the Board's 
decision in one issue represents a complete grant of the benefits 
sought on appeal and, as will be explained below, the law, and not 
the evidence is dispositive in the other issue, the Board finds 
that the veteran is not prejudiced by the Board entering a 
decision in the veteran's appeal.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  In addition, the Board is satisified that all 
relevant evidence has been obtained.  As such, the Board will 
proceed to the merits of the veteran's appeal.  

Within one year of the veteran's separation from service in 
October 1979 the veteran filed an initial application for VA 
benefits on May 8, 1980.  In that application, the veteran claimed 
service connection for disabilities that included diminished 
hearing.  The veteran was afforded a VA examination in September 
1980 at which time he related complaints that included hearing 
loss and constant ringing.  A rating decision dated in October 
1980 noted that the VA examination related complaints of hearing 
loss and constant ringing and granted service connection for high 
tone deafness.  The veteran was notified by letter dated in 
November 1980 of the grant of service connection for high tone 
deafness of both ears.  

Subsequent to that date, a VA examination performed in May 1985 
showed the veteran related that he had occasional noise in his 
ears at nighttime.  Following that examination the pertinent 
diagnosis was intermittent bilateral tinnitus.  At the time of a 
VA examination performed in July 1999 the veteran reported that he 
experienced periodic ringing tinnitus that was brought on whenever 
he was exposed to loud noises.  The tinnitus was noted to be 
periodic and bilateral.  

On March 16, 2001, the veteran submitted a statement that 
attempted to continue an appeal previously begun and closed 
because of his failure to file a timely Substantive appeal.  That 
statement made no reference to tinnitus.  The RO accepted the 
statement as a "reopened" claim.  The veteran was notified of this 
determination and action by the RO by letter dated in April 2001.  

In a statement from the veteran's representative dated in December 
2001, the veteran requested entitlement to service connection for 
tinnitus.  The veteran was afforded a VA examination in February 
2002 at which time he reported experiencing constant bilateral 
tinnitus that had been present since service.  Following the 
examination no diagnosis of tinnitus was recorded.  A rating 
decision dated in March 2002 granted service connection for 
tinnitus and assigned a 10 percent evaluation from March 16, 2001. 

Under VA laws and regulations the effective date of an award of 
disability compensation to a veteran shall be the day following 
the date of discharge or release if the application is received 
within one year from the date of such discharge or release, 
otherwise, the effective date shall not be earlier than the date 
of receipt of application.  38 U.S.C.A. § 5110(a)(b)(1); 38 C.F.R. 
§ 3.400(b)(2).  Furthermore, the VA requires a specific claim to 
be filed in order for the benefits to be paid or furnished to any 
individual under the laws administered by the VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  However, by regulation, any 
communication or action, indicating an intent to apply for one or 
more benefits under the laws administered by the VA may be 
considered an informal claim.  38 C.F.R. § 3.155(a).  The Court 
has further held that this includes all issues which are 
reasonably raised from a liberal reading raise in all documents 
submitted prior to a BVA decision.  Azurin v. Derwinski, 2 Vet. 
App. 489, 492 (489) (1992) citing Mingo V. Derwinski, 2 Vet. App. 
51, 54 (1992); Myers v. Derwinski, 1 Vet. App. 127, 129 (1991); E. 
F. v. Derwinski, 1 Vet. App. 324, 326 (1991).  

Based on this record, the Board finds that the veteran's initial 
application for VA benefits, when viewed in connection with the VA 
examination performed in connection with that claim, reasonably 
raised an informal claim for service connected for tinnitus.  
While the Board acknowledges that the veteran did not specifically 
indicated a claim for service connection for tinnitus in the May 
1980 application for VA benefits, the complaint was clearly 
registered on the VA examination performed in September 1980.  
That complaint was also clearly acknowledged by the RO in the 
October 1980 rating decision.  The Board additionally notes that 
tinnitus was not diagnosed following the September 1980 VA 
examination.  Similarly, the veteran did not claim service 
connection for tinnitus in the statement received in March 2001, 
nor was tinnitus diagnosed following the February 2002 VA 
examination.  

While the RO indicated on the March 16, 2001 statement that the 
statement was accepted as a reopened claim, since the RO had never 
previously adjudicated a claim for service connection for 
tinnitus, that statement could not be accepted as a "reopened" 
claim for service connection for tinnitus.  The RO chose March 16, 
2001, as the effective date for the grant of service connection 
for tinnitus, rather than the December 2001 statement from his 
representative that specifically requested entitlement to service 
connection for tinnitus.  However, the Board finds that neither 
date is the most appropriate based on the facts and circumstances 
of this case.  The veteran's initial claim for VA benefits filed 
in May 1980, within one year of his separation from service, and 
in the Board's opinion that claim raised an inferred and thus 
informal claim for service connection for tinnitus which remained 
pending and unadjudicated until addressed by the RO in the March 
2002 decision.  Thus, the Board finds that the effective date for 
the grant of service connection for tinnitus is the day following 
the veteran's separation from service.

The Board also finds that the veteran is entitled to a 10 percent 
evaluation as of that date.  In this regard, the veteran has 
reported experiencing tinnitus since his separation from service 
up through and including the time of the February 2002 VA 
examination.  At the time of the September 1980 VA examination the 
veteran reported that his tinnitus was constant, and the evidence 
of record clearly demonstrated that it was due to acoustic trauma.  
Accordingly, the Board finds that the veteran met the schedular 
criteria for a 10 percent evaluation for tinnitus at that time.

As for the veteran's claim for a higher evaluation for this 
tinnitus, the Board notes that the schedule for rating 
disabilities, both prior to and after changes made to the 
schedular criteria on June 10, 1990, provided for a maximum 
schedular evaluation of 10 percent.  Nevertheless, the veteran 
contends that he should be entitled to a 10 percent evaluation for 
each ear.  However, an opinion from the VA General Counsel held 
that "Diagnostic Code 6260 (currently codified as 38 C.F.R. § 
4.87), as in effect prior to June 10, 1999, and as amended as of 
that date, authorized a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear may not be assigned under Diagnostic Code 
6260 or any other diagnostic code.  VAOPGCPREC 2-2003 (May 22, 
2003).  

The Board does acknowledge that there is currently an appeal to 
the United States Court of Veterans Appeals for the Federal 
Circuit from a decision of the Court in Wanner v. Principi, 17 
Vet. App. 4 (2003) involving a similar claim, and that Wanner v. 
Principi, No. 03-7169 is scheduled for oral argument in April 
2004.  Regardless of Court action in similar cases that are not 
final, the Board is bound by precedent opinions of the chief legal 
officer of the department.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 
19.5.  Accordingly, since the law, and not the evidence is 
dispositive in this case, the Board finds that entitlement to an 
evaluation in excess of 10 percent for tinnitus is not warranted.  
Sabonis v. Brown, 6 Vet. App. 26 (1994).  

Lastly, in reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including the provisions of 38 
C.F.R. § 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular rating 
schedular standards."  38 C.F.R. § 3.321(b)(1).  In this case, 
there has been no assertion or showing by the veteran that his 
tinnitus has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the absence 
of such factors, the Board finds that the criteria for assignment 
of an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an effective date of October 4, 1979, for the grant of 
service connection for tinnitus and the assignment of a 10 percent 
evaluation is granted. 

An evaluation in excess of 10 percent for bilateral tinnitus is 
denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



